Exhibits 10.2

 

HARRELL CORPORATE CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made as of May 5, 2016, by and
between OptimizeRx Corporation, a Nevada corporation, with offices at 400 Water,
Rochester, Michigan 48307 (“OptimizeRx”) and David Harrell (“Consultant”) (each
a “Party” and collectively the “Parties”),

 

BACKGROUND

 

A. OptimizeRx is a technology solutions company targeting the healthcare
industry.

 

B. Consultant has experience in all aspects of OptimizeRx, its business,
technology, customer base and market as Founder and previous CEO.

 

C. The Parties are seeking to utilize the Consultant to support OptimizeRx
management in developing effective strategies, partnerships and innovation that
further accelerates growth.

 

In consideration of the mutual promises contained herein, the parties hereby
agree as follows:

 

AGREEMENT

 

1.            Services

 

During the Consulting Period (defined below), the Consultant will assist
OptimizeRx management in developing strategy, partnerships, alliances, and
business opportunities (“Services”). The Consultant shall provide up to (at
OptimizeRx’s election) 100 hours monthly to this effort and receive compensation
under the provisions of this agreement.

 

2.            ENGAGEMENT

 

2.1 Subject to the terms and conditions of this Agreement, OptimizeRx hereby
retains the Consultant as an independent consultant for a sixteen month period
unless sooner terminated as provided herein (the "Consulting Period") beginning
as of June 1, 2016 and ending September 30, 2017. Consultant’s primary contact
at OptimizeRx shall be Will Febbo, Chief Executive Officer, or such other person
or persons who may be appointed by OptimizeRx (the "OptimizeRx Representative").
The Services will be further defined on an ongoing basis by the OptimizeRx
Representative. Without limitation, Consultant shall undertake such tasks,
provide such reports and attend such meetings as the OptimizeRx Representative
may reasonably request. Consultant shall be responsible for determining the
method, details and means of performing the Services and shall consult with the
OptimizeRx Representative on a regular basis about the nature, quality and
direction of the Services. Consultant will decide where and when the Services
are best performed. Consultant may not subcontract or delegate any of the
Services without the prior consent of the OptimizeRx Representative.

 



 

 

 

2.2 The parties expressly acknowledge and agree that OptimizeRx is engaging the
Consultant as an independent contractor. Consultant shall not have the right,
power, or authority to bind OptimizeRx or to make any contract or other
agreement or assume or create any obligation or liability, express or implied,
on OptimizeRx’s behalf. Consultant will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits or any other fringe benefits or benefit plans offered by
OptimizeRx to its employees.

 

2.3 In performing hereunder, Consultant shall comply with OptimizeRx policies
and procedures and the reasonable instructions of the OptimizeRx Representative
as well as all applicable laws, including the Foreign Corrupt Practices Act, the
Health Insurance Portability and Accountability Act of 1996, and other federal
and state laws regarding healthcare marketing and protection of personal
information.

 

3.            COMPENSATION

 

3.1 During the Consulting Period, OptimizeRx shall pay Consultant a consulting
fee of $15,000.00 per month payable under OptimizeRx’s normal payroll timeframes
(“Consulting Fee”). OptimizeRx shall reimburse the Consultant on a monthly basis
for pre-approved, reasonable and necessary expenses incurred by the Consultant
on behalf of OptimizeRx in the performance of the Consultant’s duties during the
Consulting Period (including but not limited to reasonable travel expenses)
which are otherwise acceptable in accordance with OptimizeRx's standard expense
reimbursement practices for its independent contractors and which have been
approved in advance by the OptimizeRx Representative. Consultant shall submit
expenses for reimbursement in writing with supporting receipts and documentation
in accordance with the Internal Revenue Code and regulations or as otherwise
required under OptimizeRx’s expense reimbursement procedures in effect from time
to time.

 

3.2 In the event OptimizeRx achieves or exceeds the annual total revenues and
net income (loss) in 2016 that are set forth in its 2016 annual budget approved
by the Board of Directors in March, 2016 OptimizeRx shall pay the Consultant a
bonus of $27,000. In the event OptimizeRx achieves or exceeds the total annual
revenues and net income (loss) in 2017 that are set forth in the 2017 annual
budget approved by the Board of Directors, OptimizeRx shall pay the Consultant a
bonus of $27,000. If Consultant is not privy to the 2017 annual budget because
he is no longer a member of the Board of Directors, OptimizeRx will provide that
portion of the 2017 annual budget pertaining to total annual revenues and net
income (loss) goals in 2017, provided Consultant signs a non-disclosure
agreement. No bonuses shall be due for a year in which the total annual revenues
and net income (loss) are not achieved.

 

3.3. OptimizeRx shall pay Consultant a lump sum of $9,664 as an allowance for
Consultant to purchase individual healthcare coverage. The Parties agree that
this allowance will be sufficient to allow the Consultant to purchase his own
individual healthcare coverage for a period of seven months. Consultant will be
responsible for acquiring the coverage and to pay for any charges incurred to
upgrade that coverage. This allowance is a one-time payment and will not reoccur
on any renewal of the Consulting Period.

 



 2 

 



 

4.            PRICING

 

Under this Agreement the product prices for services offered by OptimizeRx shall
be determined by OptimizeRx, although insight by the Consultant will be
considered. OptimizeRx shall approve all proposals prior to being submitted to
prospects and clients.

 

5.            TERM AND TERMINATION

 

5.1 If both parties so agree in writing, the Consulting Period may be renewed on
a month-to-month basis, beginning on October 1, 2017. Otherwise it shall
terminate on September 30, 2017.

 

5.2 Either party may terminate this Agreement for cause, effective immediately
upon written notice to the other, in the event that the other a) breaches any of
the terms, representations, warranties or conditions of this Agreement and fails
to cure same within fifteen (15) days of notice thereof or b) engages in any
illegal activity, reckless behavior or fraud. If this agreement is terminated by
OptimizeRx for cause, no bonus under Section 3.2 shall be due for the year in
which such termination occurs or any subsequent year. If this agreement is
terminated by Consultant for cause, the remainder of total amount of 18 month of
service will be due to Consulting.

 

5.3 Provisions of this agreement that by their nature should reasonably survive
its termination shall so survive including without limitation Sections 7 and 9.

 

6.            Confidentiality, Invention Assignment and Non-Compete

 

As a condition of this Agreement, the Consultant will execute and deliver to
OptimizeRx the Consultant Confidentiality, Invention Assignment and Non-Compete
Agreement, attached as attachment A the terms of which are incorporated herein
by reference. Any breach thereof shall constitute a material breach hereof. Any
breach thereof shall constitute a material breach hereof. Any breach by Employee
of the Separation Agreement And Release dated May 5, 2016 between Employee and
Company including the non-disparagement provisions thereof, shall constitute a
material breach hereof.

 

7.            Independent Contractor; Payment of Taxes

 

The Consultant is not a partner, agent employee or joint venture of the
OptimizeRx. The Consultant is and shall be deemed an independent contractor, and
shall be solely responsible for and pay when due all estimated tax, withholding,
social security, disability, unemployment, self-employment and other taxes
imposed on the Consultant by the U.S. government or any other domestic or
non-domestic, federal, state, or local tax jurisdiction. OptimizeRx will not be
responsible for withholding or paying any income, payroll, Social Security or
other federal, state or local taxes, making any insurance contributions,
including unemployment or disability, or obtaining worker's compensation
insurance on behalf of Consultant. Consultant shall be responsible for, and
shall indemnify OptimizeRx against, all such taxes or contributions, including
penalties and interest. Any persons employed or engaged by Consultant in
connection with the performance of the Services will be Consultant’s employees
or contractors and Consultant shall be fully responsible for them and indemnify
OptimizeRx against any claims made by or on behalf of any such employee or
contractors.

 



 3 

 

 

8.            Governing Law and Venue

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Michigan, without regard to its conflict of law principles or
the United Nations Convention on the International Sale of Goods. All disputes
arising out of this Agreement shall be exclusively resolved by a court of
competent jurisdiction in the State of Michigan. Each party expressly consents
to the jurisdiction of the courts of the State of Michigan and the Federal
District Court for the District of Detroit, and waives any objections or right
as to the forum non-conveniens, lack of personal jurisdiction or similar
grounds.

 

9.            INDEMNIFICATION

 

Consultant shall indemnify, defend and hold harmless OptimizeRx and its
employees, agents and affiliated entities against any claim, damage or
liability, including reasonable defense costs that may result from any third
party claim caused by a breach of this Agreement by, or the negligence or
willful misconduct of, Consultant; provided that the indemnity hereunder shall
not be applicable to the extent such damages are proximately caused by the
breach, negligence or willful misconduct of the Company.

 

OptimizeRx shall indemnify, defend and hold harmless Consultant, agents and
affiliated entities against any claim, damage or liability, including reasonable
defense costs that may result from any third party claim caused by a breach of
this Agreement by, or the negligence or willful misconduct of OptimizeRx;
provided that the indemnity hereunder shall not be applicable to the extent such
damages are proximately caused by the breach, negligence or willful misconduct
of the Consultant.

 

10.          Miscellaneous

 

10.1    Notices. Any notice or other communication to be given hereunder will be
in writing and given by express receipted courier or overnight mail, postpaid
registered or certified mail return receipt requested, or electronic mail (with
a copy concurrently mailed as set forth above). The date of receipt shall be
deemed the date on which such notice is given. Notice hereunder will be directed
to a Party at the address for such Party set forth in the first paragraph of
this Agreement or such other address of which a Party provides notice thereof.

 

10.2     Assignment. Neither Party will transfer or assign any rights or
delegate any obligations hereunder, in whole or in part, whether voluntarily or
by operation of law, without the prior written consent of the other Party. Any
purported transfer, assignment or delegation by either Party without the
appropriate prior written approval will be null and void and of no force or
effect.

 



 4 

 

 

10.3    Headings. Sections, titles or captions in no way define, limit, extend
or describe the scope of this Agreement nor the intent of any of its provisions.

 

10.4    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

10.5    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
and/or contemporaneous agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof.

 

10.6    Amendment. This Agreement may not be amended or modified by the parties
in any manner, except by an instrument in writing signed on behalf of each of
the Parties to which such amendment or modification applies by a duly authorized
officer or Consultant.

 

10.7    Waiver. Any of the provisions of this Agreement may be waived by the
Party entitled to the benefit thereof. Neither Party will be deemed, by any act
or omission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by the waiving Party, and then only to the
extent specifically set forth in such writing. A waiver with reference to one
event will not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.

 

10.8    Force Majeure. Except for the obligation to pay amounts when due
hereunder, neither party shall be responsible for failure to perform the terms
of this Agreement when performance is prevented by force majeure provided that:
(1) notice and reasonably full details of the force majeure are given to the
other party; and (2) that the effects of such force majeure are mitigated so far
as possible with commercially reasonable efforts. The term “force majeure” shall
mean acts of God, earthquakes, fire, flood, war, civil disturbances,
governmentally imposed rules, regulations or moratoriums, or any similar causes
not within the reasonable control of either party which through the exercise of
due diligence, a party is unable to foresee or mitigate. In no event shall the
term force majeure include normal or reasonably foreseeable or reasonably
avoidable operational delays.

 

10.9    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if both parties hereto had signed the same
document. All counterparts will be construed together and will constitute one
agreement.

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers or Consultant on the day first
written above.

 



OPTIMIZERX CORPORATION         By: /s/ Douglas Baker   Name: Douglas Baker  
Title: Chief Financial Officer         David Harrell       /s/ David Harrell  

 



 6 

 

 

Attachment A

 

Confidentiality, Invention Assignment and Non-Compete Agreement

 

 

 



 



 